 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecordist,boom man, set designer,and animation employees,but excluding cameramen, assistant cameramen,film editors,assistant film editors,the truckdriver, office clericals, com-missary employees,sales personnel,producers,directors,and all other supervisors as definedin the Act.Group(b):All cameramen and assistant cameramen, ex-cluding all other employees and all supervisors as defined inthe Act.Group(c):Allfilm editors and assistant film editors, ex-cluding all other employees and all supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]CONTINENTAL CAN COMPANY, INC.andAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL 36, C.I.O., Peti-tioner.Case No. 36-RC-917. May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J.Wiener, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thiscasetoa three-member panel [Members Murdock, Styles,and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of lithographicemployees employed at the Employer's Portland, Oregon, plantfrom an existing unit of production and maintenance employeesat that plant. The Intervenor, which currently represents theproduction and maintenance employees, opposes serveranceon the ground that the functions and working conditions of thelithographic employees are so closely related to those of otherproduction employees that the proposed unit is inappropriate.The Employer contends that severance should not be per-mitted in view of the small number of persons in the unit,but otherwise takes no positionas to itsappropriateness.1 International Association of Machinists, District Lodges Nos. 63 and 1432, AFL, intervenedon the basis of a current contractual interest105 NLRB No. 29 CONTINENTAL CAN COMPANY,INC.Z 1 1The Portland plant is engaged in the manufacture of metalcontainers.The containers are fabricated from sheets of tinplate.At the outset of the fabrication process the sheets oftin plate are coated with enamel to prevent corrosion, someof these sheets are then lithographed at the same time. Thesecoating and lithographing operations are performed on twoadjacent production lines. Each line contains a feeder machine,a coater machine,and an oven through which an endless beltmoves. In addition 1 of the lines,hereinafter referred to asthe lithographic line,contains a 2-color lithographic press,which is placed between the feeder machine and the coatermachine. This line operates on 3 shifts,but the press is usedonly on the first shift.Hereinafter the operation involving theuse of the lithographic press will be called the lithographicoperation,the other operation,whether on the same line orthe adjacent line, will be referred to as the coating operation.For the coating operation,an employee classified as a coaterfeeds sheets of tin plate into the feeder machine from which theyare carried automatically into the coater machine,also operatedby the coater,where they are coated with enamel.From therethe sheets move automatically onto an endless belt, whichcarries them through the oven where they are dried. At theother end of the oven an employee classified as a stripperisstationedwhose duty it is to remove the coated sheetsfrom the conveyer belt and stack them.In the lithographic operation,an employee classified as apress feeder operator or an apprentice press feeder operatorfeeds sheets of tin plate into the feeder machine.The sheetsare carried through the press,which is operated by a litho-graphic press operator and which prints the desired impres-sion on the sheet.From the press they are carried throughthe coater machine,also operated by the lithographic pressoperator,which covers the printed surface with a protec-tivevarnish.The sheets then travel through the oven in thesame way as in the coating operation and are taken off andstacked at the other end again by a stripper.During thisentire operation the lithographic press operator serves as agroup leader for the other 2 employees on the line. TheEmployer presently employs only 1 press operator and 1press feeder operator.These are the only 2 employees thatthe Petitioner seeks to include in its unit, although it indicatedin its brief that it would also be willing to represent thestripper who works on the lithographic line should the Boardfind he belongs in the lithographic unit.The present pressman served 2 years of a4-year apprentice-ship at the Employer's Oakland,California,plant before beingtransferred to the instant plant and his present job.For thefirst several months that he was at the Portland plant, a re-tired lithographer was employed to advise him and help himbecome proficient at his job. As the only employee at theplant possessing lithographic skills, he is responsible for 21ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDthe operation of the press and performs all the usual dutiesconnected with its actual operation.2The press feeder operator,in addition to supplying thefeeder machine, assists the press operator in the performanceof his duties.The present feeder operator was selected on thebasis of his aptitude for lithographic work.The press operatorteaches him the fundamentals of the operation of the press andtrains him to perform various tasks relating'to the operationof the press.The feeder is sufficiently acquainted with theoperation of the press so that he can watch it while the pressoperator is away and shut it off if anything goes wrong. Inaddition,the feeder assists the press operator in operating thecoater machine.All thestrippers on both lines are unskilled.They removetin plate sheets as they come out of the oven and stack them.In addition,theyperform various cleanup and maintenanceduties around the lines,including,in the case of the stripperon the lithographic line, greasing and oiling the press. Suchfunctions,however,involve noskill or special training.The press operator,press feeder operator,coaters, andstrippers are all under the immediate supervision of theforeman and assistant foreman of the production department.However, it appears from the record that neither the foremannor his assistant is qualified to give the press operatortechnical supervision,and he reportsdirectlyto the plantmanager on matters pertaining to the technical operation of thepress.The press operator is himself classified as a leadmanand inthis capacitydirects the work of the feeder and stripperwho work on his line. However, such direction is merelyroutineand does not constitute him a supervisor within themeaning ofthe Act.Thereis no interchange between the employees engaged inthe lithographicoperation and the other employees. It isclear from the entire record that this operation is not soclosely integratedwith the restof the production process asto preclude the severanceof theemployeessought by thePetitioner.'The Boardhas frequentlypermitted units of lithographicemployees to besevered from production and maintenanceunits in plants in the sameindustryas the instant plant,where the employeesinvolved had skillsand duties similarto those of the employees sought in the instant case." Suchunits haveincluded press operators and feeders, while ex-cluding coaters and strippers having the same functions as thecoaters and strippersin theinstant case.We see no reasonto depart from this pattern.We reject theEmployer's contentionthatwe should notpermit severance because of the small number of employees2 However,he exercises none ofthe skillsassoc,atedwith the photographicand platemakingaspects oflithography, nor does therecord indicate that he possesses these skills.3Bond Crown & Cork Co., 83 NLRB 638.4Heektn Can Company, 89 NLRB 717 and 97 NLRB 783; Continental Can Company, Inc.,91 NLRB 500 CONTINENTAL CAN COMPANY,INC.213in the unit. The Board has frequently found that two employeesmay constitute an appropriate unit.'Accordingly, we find that lithographic press operators andlithographic press feeder operators employed by the Employerat its Portland,Oregon,plant, excluding coaters, strippers,guards, and supervisors as defined in the Act, and all otheremployees,may, if they so desire,constitute an appropriateunit for purposes of collective bargaining within the meaningof the Act.Ifamajority vote for the Petitioner they will be taken tohave indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the election directedherein is instructed to issue a certification of representativesto the Petitioner for such unit, which the Board, under suchcircumstances,finds to be appropriate for purposes of collec-tive bargaining. In the event a majority vote for the Intervenor,theBoard finds the existing unit to be appropriate and theRegionalDirector will issue a certification of results ofelection to such effect.[Text of Direction of Election omitted from publication.]Member Peterson,concurring:Under the circumstances of this case,Iagree with mycolleagues that the press operator and press feeder operatormay, if they so desire,constitute a'separate appropriate unitdespite the history of bargaining on the more inclusive produc-tion and maintenance unit basis.The plant here involved began operations in June 1950. Thefirst collective-bargaining contract between the Employer andthe Intervenor,whichwon a consent election in September1950, was executed in December 1950. It was not until AprilorMay 1952 that the first of the two lithographic employeeshere sought to be severedfrom the overallunitswas hired. Atthat time, the Petitioner filed a decertification petition as tothe lithographic workers,which was dismissed by the RegionalDirector on the ground that the unit was inappropriate, ap-parently because it contained only one employee.In view of the less than 3-year history of bargaining on thebroader basis,the fact that no lithographic craft employeeswere employed until 1952 and therefore had no opportunityto seek separate representation when the overall unit wasestablished,and the fact that at the very outset of their em-ployment theysought to maintaintheirseparateidentity byfiling a decertification petition,I am of the opinion that thesecraftsmen should be allowed to form a separateunit if theyso desire.Ibelieve the considerations favoring freedom ofchoice for the craftsmen are sufficiently persuasive here tooutweigh the short history of bargaining, and accordingly Iconcur in directing a self-determination election amongthem.65 Kentucky Synthetic Rubber Corporation,95 NLRB 453.6See my dissentinW. C Hamiltonand Sons,104 NLRB 627.